,.           .   •
                                 .            .    '               .
                                                                             \.   .
                                                                                  ...
                                                                                               -         ' ""                  #'
                                                                                                                                         -       '
                                                                                                                                                     •
                                                                                                                                                         .
                                                                                                                                                                      )
                                                                                                                                                                              \                     . . '
                                                                                                                                                                                                     '
                                                                                                                                                                                                             '
                                                                                                                                                                                                         --....
                                                                                                                                                                                                                       -~
                                                                                                                                                                                                                    ". .
                                                                                                                                                                                                                       -.;
                                                                                                                                                                                                                            , .
                                                                                                                                                                                                                              •                                   •           .-             ..
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                             ...                __., •            ,..                 ..
                                                                                                                                                                                                                                                                                                                                                                               .
                         •                                                            \                                                                                             _,,,,. , f                                    I               •                   •                  ~                  ,._,.                • •                        '
                         Case: 4:19-cv-02590-CDP Doc. #: 13-8                                                                                                                     Filed: 01/15/20 Page: 1 of 1 PageID #: 2161
      'fl'
                     •
                                          •       ..
                                                       ~   '
                                                               ,   ,.    •
                                                                              •
                                                                                          ..   i
                                                                                                          I
                                                                                                                .,,. -
                                                                                                                             """
                                                                                                                                    .•
                                                                                                                                             '           •
                                                                                                                                                             \.               _.,.,..
                                                                                                                                                                                      i' - . , - ~•'
                                                                                                                                                                                          -
                                                                                                                                                                                                              ',      • •• '• '
                                                                                                                                                                                                                        ...                               •


                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                                         •                                 ..


                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                    ,         '         •                      \-.,
                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                       '


       '
             .. '            ... .
                                     .,

                                                                        • '\
                                                                                                   ' .             :
                                                                                                                    ..   -    _.._,,:                             •
                                                                                                                                                                          .
                                                                                                                                                                                                 '                ..     'l   l       •   :   •       •       -                    . •


                                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                                                  -~   •
                                                                                                                                                                                                                                                                                                           ,, •
                                                                                                                                                                                                                                                                                                                    ., \
                                                                                                                                                                                                                                                                                                                                ..··r   -..
                                                                                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                                                                                                                ,.


                                                                                                                                                                                                                                                                                                                                                                      ..'
                                                                                                                                                                                                                                                                                                                                                                     ~.
                                                                                                                                                                                                                                                                                                                                                                           '



                                                                                                                                                                                                                                                                                                                                                                               ....




                                                                                                                             CITY OF ST. LOUIS
        JULIAN L. BUSH                                                                                                             LAW DEPARTMENT                                                                                                                                        LYDA KREWSON
       CITY COUNSELOR                                                                                           MUNICIPAL COURTS SECTION                                                                                                                                                    MAYOR
                                                                                                                   1520 MARKET STREET, ROOM 1062
                                                                                                                        ST. LOUIS, MO 63103-2639
                                                                                                                               (314) 657-1844
                                                                                                                          Facsimile (314) 613-3183



                                                                                                                                                     October 13, 2017
      Keith William Rose



     Re: Municipal Court Citation

     Mr. Rose:

             You were recently arrested by a police officer who believed that probable cause was shown that you had
     violated an ordinance of the City of St. Louis. In anticipation that the City Counselor would charge you with
     that offense, you were instructed to appear in the City of St. Louis' Municipal Court on October 18, 2017. As of
     today, the City Counselor is still reviewing the evidence against you in order to decide whether or not to file
     charges and it is not anticipated that this decision will be made prior to October 18, 2017.

             Therefore, you are released from any obligation to appear in Municipal Court on October 18, 2017, in
     connection with the offense being considered . After a review of the matter is completed , should a decision be
     made to file charges against you, you will be notified by mail of that decision and advised when and where to
     appear to defend against those charges.



                                                                                                                                                                                                                              Sincerely,



                                                                                                                                                                                                                              <;JH&
                                                                                                                                                                                                                              AssociateCity Counselor




                                                                                                                                                                                                                       EXHIBIT H
